434 F.2d 652
UNITED STATES of America, Appellee,v.Robert Wayne TAYLOR, Appellant.
No. 14859.
United States Court of Appeals, Fourth Circuit.
Nov. 13, 1970.

Stefan C. Long, Alexandria, Va.  (Court-appointed), for appellant.
Brian P. Gettings, U.S. Atty., and David G. Lowe, Asst. U.S. Atty., for appellee.
Before BOREMAN and CRAVEN, Circuit Judges, and MARTIN, District Judge.
PER CURIAM:


1
Robert Wayne Taylor appeals from his conviction by a jury of willfully, unlawfully and knowingly failing and refusing to report for and submit to induction into the armed forces in violation of 50 U.S.C.App. 462.


2
Taylor claims (1) that the trial court erred in denying his motion for judgment of acquittal and (2) that the evidence was insufficient to sustain the conviction.


3
At trial the assistant processing officer testified that he had twice advised Taylor that a refusal to submit to induction is a felony which could result in a maximum punishment of five years' imprisonment and/or a fine of $10,000, but that Taylor persisted in refusing to submit to induction and then signed a statement saying that he was voluntarily refusing induction.


4
The evidence clearly supports the denial of the motion for a directed verdict and the jury's finding of guilt.  Having carefully examined the briefs and the record we find the appeal so obviously without merit that we dispense with oral argument and affirm.


5
Affirmed.